On Motion for Rehearing.
The appellees have filed, and both sides have ably orally argued, a motion for rehearing in this cause; but after painstaking consideration of it, the Court is constrained to adhere to its former determination, amending its original opinion only by the interlineation of the words "immediately prior to the collision", at line 24, column 2, page 945, of123 S.W.2d 943; as applicable to the facts here presented, the holding in Dallas Ry.  Terminal Co. v. Bankston, Tex.Com.App., 51 S.W.2d 304, at page 308, as well as those in all the other cases originally cited, fully sustain our conclusion upon the dominating character of the issue of discovered peril in such instances.
Furthermore, the very recent case by the Supreme Court, Texas Motor Coaches v. *Page 946 
Palmer, 121 S.W.2d 323, is direct authority in support of our further determination that there was a conflict in the findings upon that issue.
Motion for rehearing is overruled. Overruled.